BONDT, District Judge.
The petition for naturalization was filed on May 14, 1926. The petitioner, during the five-year period immediately preceding the date of his petition, served from February 7, 1922, to June 10,1922, as third officer on the British steamship Wabasha, and from July 1,1922, to August, 1923, as second officer on the British steamship Winamac. The total service on these vessels of foreign registry during the statutory five-year period aggregated approximately one year and six months.
The Act of May 9,1918, provides: “Service by aliens upon vessels other than of American registry, whether continuous or broken, shall not be considered as residence for naturalization purposes within the jurisdiction of *302the United States, and such aliens can not secure residence for naturalization purposes during service upon vessels of foreign registry.” 8 USCA § 384.
It has been held that the five years’ residence necessary for naturalization cannot be computed from sea service on foreign vessels, even if the applicant’s wife and children reside in this country. In the Matter of MacKinnon, 193 App. Div. 893, 183 N. Y. S. 108. See United States v. Habbick (D. C.) 287 F. 593.
The petition for naturalization, therefore, is denied.